UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Section 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For February 21, 2012 Commission File Number: 1-35306 ANDERSON ENERGY LTD. (Translation of registrant’s name into English) 700 Selkirk House, 555 4th Avenue S.W. Calgary, Alberta, Canada, T2P 3E7 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F Form 40-F X_ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): DOCUMENTS FILED AS PART OF THIS FORM 6-K See the Exhibit Index to this Form 6-K. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ANDERSON ENERGY LTD. (Registrant) Date:February 21, 2012 By: /s/M. Darlene Wong Name: M. Darlene Wong Title: Vice President Finance, Chief Financial Officer, Secretary Form 6-K Exhibit Index Exhibit Number Description Press release, dated February 21, 2012
